Citation Nr: 0302794	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from February 1957 to February 
1961, and from August 1967 to October 1983.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In addition to service connection for PTSD, [and including 
rating decisions which have taken place during the course of 
the current appeal but which are not included in the current 
appellate review], the veteran has service connection for the 
following: herniated nucleus pulposus status post 
hemilaminectomy and diskectomy, L-4/L5 with degenerative disc 
disease at L-3/L-4 and L-5/S-1 and nonsymptomatic scar, rated 
as 60 percent disabling; diabetes mellitus type II 
(Herbicides/Nehmer grant), rated as 20 percent disabling; 
tinnitus rated as 10 percent disabling; left eye trauma, 
rated as 10 percent disabling; diverticulitis, status post 
colectomy, rated as 10 percent disabling; and left ankle 
shell fragment scar, nasal septal deformity, hemorrhoids, 
hearing loss and left lateral aspect chest shell fragment 
wound scar, each rated as noncompensably disabling.  The 
combined rating is now at 90 percent disabling.   

A VA Form 119 is of record, dated in July 2002, to the effect 
that the veteran did not desire a personal hearing in 
conjunction with his currently pending claim.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO; the RO has 
notified him of the type of evidence needed to substantiate 
his claim; and the veteran has acted on and understands the 
comparable responsibilities incumbent on himself or VA for 
obtaining evidence.  

2.  Recent evidence of record reflects that the veteran's 
PTSD results in significant occupational impairment and 
severe social impairment.

3.  The veteran's PTSD alone does not now result in total 
occupational and social impairment.



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to its duty to assist 
a claimant with facts pertinent to his/her claim.  The 
veteran was notified of these provisions in a Statement of 
the Case.    

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099- 2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The Board is satisfied that all facts pertinent to the 
veteran's claim have been fully developed.  The RO has 
obtained relevant medical records, as the veteran has 
indicated treatment at VA facilities.  In addition, the RO 
has provided the veteran with VA examinations and he has 
submitted evidence on his own behalf including employment 
related documentation and treatment records.  Therefore, 
after examining the record, the Board finds that reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim have been undertaken, and no 
further assistance is required.  38 U.S.C.A. § 5103A (West 
Supp. 2002).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the SOC.  
Specifically, the RO set forth the applicable regulations and 
indicated the types of factual scenarios in which the 
veteran's claim would be granted.  And finally, in multiple 
communications between VA and the veteran and his 
representative during the course of the current appeal, it 
has been made clear those records for which VA has 
responsibility and those incumbent upon the veteran, and his 
actions thereon have reflected that he has an understanding 
of those relative responsibilities pursuant to the mandates 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

Prior clinical records and evaluative reports including 
occupational evidence and evaluations are in the file for 
comparative purposes.  Clinical records show that he is seen 
by a psychiatrist and/or a psychologist on a regular basis 
and undergoes counseling.  

Of record is a transcript of an interview held between the 
veteran and another individual dated in 1998 which details 
his pre-service, in-service and post-service experiences.  
This was helpful in the grant of service connection for PTSD 
but also provides collateral details with regard the 
assessment of his current status.

Earlier private treatment records show ongoing problems with 
his work while he was a policeman.  Private treatment reports 
show that on several occasions inquiries were made as to his 
fitness to return to duty after one incident or another.  

Reports are also in the file from employment-related 
authorities (to include an Oregon State Employment Office 
Veterans Advocate) to the effect that he had been having an 
increasingly difficult time after his 14 or so years of being 
a policeman and had had a series of problems with 
supervisors, juveniles and others in that job.  He had tried 
to pursue his field of expertise with all of the local law 
enforcement agencies but had been unable to secure even an 
interview.  The advocate reported that he was aware of the 
veteran's stress-related problems and considered him to be 
unemployable in his regular vocational field (police-work).

A private treatment report is of record from January 1998 
relating to an assessment of his lipids.  At that time, the 
physician reported that the veteran had been much better when 
he had a less stressful job and medical leave in the past.  
The physician opined that he either needed a job change to a 
different situation that was less stressful or he needed a 
medical retirement before he had a heart attack or stroke.

A subsequent Employees Assistance Program evaluation in March 
1998 was to the effect that the physicians' recommendations 
of record were clear and appropriate and that suitable 
options should be effectuated.

One private evaluative report relating to organic complaints 
and dated in mid-1998 refers to his prior job as a police 
officer and indicated that he was now working as a credit 
collector.

In a VA Form 21-4138, submitted by the veteran in July 2000, 
he straightforwardly discussed his circumstances with regard 
to his PTSD.  The veteran stated that he felt that a 70 
rather than a 50 percent rating was warranted in his case; 
otherwise, he was actually being penalized for holding down a 
job, albeit his ability to hold on to his job was tenuous.  
He explained by saying that for years after service, he 
worked as a policeman and whatever else that entailed, it 
permitted him to take his violence out on the population.  

Now that he could no longer work as a police officer, he 
usually blew up at his supervisor and his coworkers left him 
alone most of the time.  He said that he tried to hide the 
panic attacks from those around him, but he has no outside 
relationships except his wife, and that relationship is a 
difficult one.  He indicated that he had constant and 
numerous periods of unprovoked irritability with many periods 
of violence.

The veteran said his wife being understanding was the only 
reason he remained married; even then, he had to isolate 
himself from her at times so he could maintain some sort of 
effective relationship.  He said that at work, he would just 
get up and leave and he had no clue why he had not yet been 
fired.  He reported that he was unable to adapt to new 
situations or events at all.  He said he hated to admit to 
things he did not care to share with anyone, such as his 
sexual inadequacies, and the need to have a drink each night 
to cope with the day's anxiety.  He said he had the need to 
isolate and bunker into his own house, and was dismayed at 
even the fact that he was unable to remember to take his own 
mediation, and that other routine actions in daily life 
depended on the solicitousness of his wife. 

In February 2000, the veteran was examined on referral on a 
special basis.  At that time he gave a history consistent 
with his previously noted war and post-war experiences.  As 
for current symptoms, he said that he slept very poorly, 
getting about 2-3 hours a night, and the other hours were 
very distorted.  The best time was just after he got up and 
the worst time was early afternoon.  He weighed 241 pounds, 
which he said was a bit more than he wished to weigh, but he 
was at a plateau now.  He said that his stomach hurt all of 
the time, but was helped a bit by the acid blockers.  He had 
migraines about once a month.  

The veteran indicated that he met and married his wife in 
1960.  She reportedly saw a marked difference in him between 
when he went into and came back from Vietnam.  She said she 
knew he had been wounded but she had not been told the story 
until recently.  She indicated that he had kept it all inside 
him and had been very hard on himself and others.  She 
indicated that she had seen anger but never had been afraid 
of her husband.  She was now beginning to understand why he 
did certain things, i.e., his night sweats which he covered 
up by saying they were due to malaria.

The veteran's wife accompanied him to the interview and both 
of them wept periodically throughout.  The veteran and his 
wife were committed to each other and the relationship.  The 
veteran was bothered by hearing people walk on the pavement 
at night.  He also still had some fear that his own troops 
would kill him.  The examiner diagnosed PTSD, severe, with 
much anxiety and depression.  The examiner assessed a Global 
Assessment of Functioning (GAF) score of 50.

A special VA psychiatric evaluation was undertaken later in 
February 2000, the entire report from which is of record.  
The veteran reported that he thought about Vietnam on a daily 
basis and dreamed about it 3-4 times a week.  He said that he 
had anger problems with "everybody".  His wife, who 
accompanied him along with a veterans service officer to the 
examination, said that her husband raised his voice 
occasionally.  The service officer said that he primarily 
internalized his anger.  Nonetheless, the veteran admitted to 
verbal altercations with coworkers over the years.  A 
detailed history was recorded.

On mental status evaluation, the veteran was cooperative, 
oriented and displayed good eye contact.  Speech was clear 
and goal oriented.  There was no sign of hallucinations, 
delusions or significant cognitive impairment.  He admitted 
to having had his first suicidal ideation in 1996 when he 
considered putting a gun to his head.  He also admitted to 
daily homicidal ideation without a specific plan.  He 
complained of suffering from a chronically-dysphoric and 
irritable mood; he displayed a labile affect given that he 
frequently became tearful during the interview.

The examiner felt that he met the criteria for a diagnosis of 
PTSD with moderate to severe symptoms of PTSD with secondary 
symptoms of depression to include chronically dysphoric mood, 
low self-esteem, feelings of worthlessness, sleep disturbance 
and concentration deficits.  His PTSD was manifested by 
persistent reexperiencing of his wartime events.  He avoided 
stimuli associated with such and had a numbing of general 
responsiveness from increased arousal symptoms.  It was noted 
that he displayed a history of abnormalities of conduct and 
judgment given his past verbal altercations with supervisors, 
occasional anger outbursts with family members and passing 
motorists as well as a history of alcohol abuse (which was 
currently in sustained remission).

The examiner specifically opined that the veteran's symptoms 
of anxiety and depression were solely attributable to his 
PTSD.  A GAF of 50-51 was assessed.   


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

The veteran's PTSD has been evaluated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  This 
evaluation contemplates symptoms reflecting occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing effective work and social relationships.

In order to obtain a 70 percent disability rating, the 
veteran's symptoms need to approximate a showing of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or an inability to establish and maintain effective 
relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.


Analysis

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current 
industrial capacities as impacted by his PTSD.  The veteran 
has opined that he would be most equitably evaluated as 70 
percent disabled for his PTSD, and the Board concurs. 

From the outset, the Board also notes the veteran's 
industrial history and his long-time job as a police officer 
which is no longer possible.  That is a fact with which 
everyone seems to agree, including the veteran, his wife, his 
representative, his therapists and examiners and his former 
employers.  However, while he was unable to continue in that 
line of work, he has in fact been able to find a job as a 
credit collector, although by his own admission, this is not 
the most ideal situation, and he is probably given a good 
deal of leeway by his employer.  However, he does not argue, 
and the evidence does not support, that that job is marginal, 
as he makes $12.50 per hour, so it can be stipulated at this 
time that he is working and cannot be described as unemployed 
or marginally employed.  Accordingly, he is not entitled to a 
100 percent rating under the Code.

The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability resembles at least the criteria for a 50 percent 
evaluation because of a restricted affect, mood disturbances, 
and difficulty in establishing social relationships.  
However, the Board also notes that the veteran's social 
impairment goes beyond mere "difficulty"; he has been shown 
to be almost completely socially isolated and inclined to 
avoid situations that might trigger unpleasant recollections. 
Indeed, the Board finds that the veteran is unable to 
establish and maintain effective relationships.  This finding 
can provide a basis for a 70 percent evaluation under 
Diagnostic Code 9411.

Rather, the veteran's disability picture falls somewhere 
between that contemplated by a 50 percent evaluation and the 
criteria for a 70 percent evaluation, and after resolving all 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for his service-connected 
PTSD.  To that extent, the appeal is granted.

Extraschedular Consideration

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected PTSD has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. As indicated above, the veteran 
remains employed as a "credit collector".  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

